Voto disidente en parte del
Juez Asociado Señor Irizarry Yunqué
con el cual concurre el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 26 de enero de 1976
Estoy conforme con la disposición que se hace del recurso R-73-357, de desestimarlo por falta de jurisdicción. Disiento, por otra parte, de que se confirme, en cuanto al recurso R-73-282, la resolución del tribunal de instancia que desestimó el memorándum de costas por no estar jurado en el momento en que quedó radicado.
La Regla 44.4 (b) de Procedimiento Civil, citada en la opi-nión, requiere que el memorándum de costas se presente al tribunal y notifique a la parte contraria “dentro del término de diez (10) días contados a partir del archivo en autos de copia de la notificación de la sentencia,” y más adelante dice que “se presentará bajo juramento.” Convengo en que el término de diez (10) días es fatal. Pereira v. I.B.E.C., 95 D.P.R. 28, 82 (1967). Pero no estoy de acuerdo en que la falta de juramento sea motivo para desestimarlo, omisión que puede suplirse en cualquier momento.
En el presente caso la parte victoriosa reclamó costas por la cantidad de $3,100, importe de lo que pagó al perito que tuvo que utilizar para hacer prevalecer su derecho. El recurrente, en su memorándum de costas, hizo alusión a y pre-sentó oportunamente los cheques cancelados que acreditaban los pagos y la factura que los justificaba. Estos comprobantes son de por sí tanta o más garantía de la legitimidad de lo reclamado como un juramento puesto al calce del documento.
Además, el memorándum de costas fue suscrito, no por el *594demandante recurrente, sino por uno de sus abogados. Dice la Regla 9 de Procedimiento Civil, en lo aquí pertinente, que “ [la] firma de un abogado equivale a certificar el haber leído la alegación; que de acuerdo con su mejor conocimiento, infor-mación y creencia está bien fundada; y que no ha sido inter-puesta para causar demora.” Esto salva, a mi juicio, el pro-pósito del juramento en el memorándum. Véase, para ejemplo, Junta Insular de Elecciones v. Corte, 63 D.P.R. 819, 827 (1944), en que, no obstante requerirse por ley que una moción en que se solicite la inhibición de un juez sea jurada, se dijo que, por estar firmada por el abogado era suficiente pues “la firma de un abogado en una moción tiene el efecto legal de un juramento.”
La cita que en la opinión se hace de Pereira v. I.B.E.C., supra, no es autoridad para sostener que la falta de juramento en un memorándum de costas lo derrota. Lo que ese caso re-suelve es que el término de diez (10) días para presentarlo es improrrogable. Aquí no se trata de prorrogar el término. Se trata de suplir una omisión que, al hacerse, tiene efectos nunc pro tune. Dicho de otro modo, permitir el juramento pasados los diez (10) días, cuando lo reclamado en el memorán-dum de costas no ha sido variado, surte efecto desde que el memorando se presentó originalmente. La verdad no se con-vierte en verdad cuando se jura. La verdad es inmutable y su existencia no puede hacerse depender de una formalidad de ley.